    Case 2:18-cv-03431-JWH-RAO Document 50 Filed 07/08/19 Page 1 of 1 Page ID #:436
 Melanie Meneses Palmer (SBN 286752)
 KIESEL LAW LLP
 8648 Wilshire Boulevard
 Beverly Hills, CA 90211
 Tel. (310) 854-4444
 Fax (310) 854-0812
 E-mail: palmer@kiesel.law
                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
 COREY WESTGATE                                                         CASE NUMBER
                                                                                             CV 18-03431-DSF (RAOx)
                                                         Plaintiff(s)
                            v.
 COLOPLAST CORP., ET AL.                                                      ORDER ON APPLICATION OF NON-
                                                                            RESIDENT ATTORNEY TO APPEAR IN A
                                                      Defendant(s).             SPECIFIC CASE PRO HAC VICE
The Court, having determined whether the required fee has been paid, and having reviewed the Application of
Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
 Smith, Michael B.                                                                of   Childers, Schlueter & Smith LLC
 Applicant’s Name (Last Name, First Name & Middle Initial                              1932 North Druid Hills Road
 404-419-9500                            404-419-9501                                  Suite 100
 Telephone Number                        Fax Number                                    Atlanta, GA 30319
 bsmith@cssfirm.com
                             E-Mail Address                                            Firm/Agency Name & Address
for permission to appear and participate in this case on behalf of
 Corey Westgate


 Name(s) of Party(ies) Represent                                  Plaintiff(s) ☐ Defendant(s) ☐ Other:
and designating as Local Counsel
 Palmer, Melanie M.                                                                    of    Kiesel Law LLP
 Designee’s Name (Last Name, First Name & Middle Initial                                     8648 Wilshire Boulevard
 286752                           (310) 854-4444                 (310) 854-0812              Beverly Hills, CA 90211
 Designee’s Cal. Bar No.           Telephone Number                Fax Number
 palmer@kiesel.law
                                 E-Mail Address                                              Firm/Agency Name & Address
HEREBY ORDERS THAT the Application be:
 ☒GRANTED
 ☐DENIED:             ☐   for failure to pay the required fee.
                      ☐   for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                      ☐   for failure to complete Application:
                      ☐   pursuant to L.R. 83-2.1.3.2: ☐Applicant resides in California; ☐ previous Applications listed indicate Applicant
                          is regularly employed or engaged in business, professional, or other similar activities in California.
                      ☐   pursuant to L.R. 83-2.1.3.4; Local Counsel: ☐ is not member of Bar of this Court; ☐ does not maintain office
                          District.
                      ☐ because
IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: ☐ be refunded ☐ not be refunded.

Dated: July 8, 2019
                                                                                               U.S. District Judge

 G-64 Order (05/16)        ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                     Page 1 of 1
